Citation Nr: 0633725	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.  

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.  

4.  Entitlement to service connection for a bilateral hand 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.  

5.  Entitlement to service connection for a bilateral wrist 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1963 and from February 1964 to May 1980.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time it was 
determined that new and material evidence had been submitted 
with which to reopen previously denied claims for service 
connection for low back and bilateral knee disorders, and 
those reopened claims, as well as the veteran's claims for 
direct and secondary service connection for bilateral hip, 
ankle, hand, and wrist disorders, were remanded.  Such remand 
was to the RO through the VA's Appeals Management Center 
(AMC) in Washington, DC, and was for the primary purpose of 
obtaining additional medical input from physicians who 
previously had conducted VA spine and joints examinations.  
While the case remained in remand status, the AMC by its 
rating decision of June 2006 granted entitlement to service 
connection for lumbosacral strain, based on the veteran's 
reopened claim therefor, effective from February 2002, and 
such action effectively removes that matter from the Board's 
jurisdiction.  Following the AMC's attempts to complete the 
requested actions as to the other appellate issues, the case 
was returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.




REMAND

As part of its March 2006 remand, the AMC was asked to 
readjudicate the veteran's multiple claims and, if any 
benefit sought on appeal was denied, a supplemental statement 
of the case (SSOC) was to be prepared and furnished to the 
veteran, wherein there was to be a discussion of all 
pertinent regulations, including but not limited to 38 C.F.R. 
§ 3.310(a).  Disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Id.  

The record reflects that, on remand, the AMC continued to 
deny the veteran's claims for service connection for 
bilateral knee, hip, ankle, hand, and wrist disorders, and 
that, in the SSOC of June 2006 which followed, the AMC 
neither cited to, nor discussed, the provisions of 38 C.F.R. 
§ 3.310(a).  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Only the recent opinions obtained on remand from two 
VA examining physicians were summarized, albeit without any 
specific discussion of the question of aggravation of a 
nonservice-connected disorder by service-connected 
disability, per 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 
Vet. App. 439 (1995).  Corrective action is thus in order.  

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen, supra, for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Under the changes, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury" 
and the previously designated paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The RO has not had the opportunity to readjudicate the 
matters herein at issue under the recently finalized 
regulatory change, thereby also necessitating remand of this 
case.  

Accordingly, this matter is REMANDED for the following 
actions:

The AMC must readjudicate the veteran's 
claims of entitlement to direct and 
secondary service connection for 
bilateral knee, hip, ankle, hand, and 
wrist disorders on the basis of all of 
the evidence of record and all governing 
legal authority, including 38 C.F.R. 
§ 3.310 as in effect both prior to, as 
well as on and after October 10, 2006.  
See 71 Fed. Reg. 52744 (2006).  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary and 
discussion of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  Such 
must include 38 C.F.R. § 3.310, as in 
effect prior to October 10, 2006, and 
also under the regulatory changes to 
38 C.F.R. § 3.310 finalized as of October 
10, 2006.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


